DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application No. 16/902,799 (“’799 reissue application” or “instant reissue application”) having a filing date of 16 June 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The ‘799 Reissue Application is a reissue of U.S. Patent No. 7,136,710 (“’710 patent”) titled “ERGONOMIC MAN-MACHINE INTERFACE INCORPORATING ADAPTIVE PATTERN RECOGNITION BASED CONTROL SYSTEM.”   The application resulting in the ‘710 Patent was filed on 6 June 1995 and assigned US patent application number 08/469,589 (“’589 application”) and issued on 14 November 2006 with claims 1-20 (“issued claims”).
The instant reissue application is also a continuing reissue of reissue application 15/411,939, filed 20 January 2017, which issued as RE48,056 on 16 June 2020, which is a continuing reissue of reissue application 12/271,602, filed 14 November 2008, which issued as RE46,310 on 14 February 2017.

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘710 patent itself and its prosecution history, the examiner has failed to locate any ongoing proceeding before the Office or current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes) or supplemental examinations.

III. Priority
The ‘589 application is a continuation-in-part of application 07/812,805, filed 23 December 1991, now U.S. Patent 5,903,454 (“’454 patent”).
As a reissue application, the instant application is entitled to the priority date of the ’710 patent, the patent being reissued.  Thus, the instant reissue application has a priority date of at least 6 June 1995, and depending upon the specific subject matter claimed, could be entitled to a priority date of 23 December 1991.
However, after consideration of the current claims in the instant reissue application and the disclosure of the ‘454 patent, the Office has concluded that there is no support in the ‘454 patent for the current claims.  Specifically, the claims are drawn to a passenger automobile having control logic to at least partially automate the control of the steering, acceleration, and/or braking of the vehicle.  The disclosure of the ‘454 

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.
Upon review of the original specification and prosecution history, the examiner has found no instance where Applicants have included lexicographic definitions, either 

Additionally, upon review of the pending claims, the examiner finds no instances where the claim term explicitly includes functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Applicant’s Response
Applicant’s response (“Response”), filed 22 February 2022, includes remarks, amendments to the claims, specification, and drawings, and a new reissue declaration.  The Office also acknowledges with appreciation the receipt of a claim appendix comprising a marked-up version of the claims including change markings.
Claims 21-24, 27-29, 31-37, 42, 45, 47-52, and 57 have been amended, and claims 25, 40, and 41 have been canceled.  Claims 1-20 were previously canceled.
Claims 21-24, 26-39, and 42-61 are now pending in the application.

VI. Response to Arguments
Applicant’s response included a number of arguments.  They are addressed in turn below.

Reissue Declaration
Applicant argues that the supplemental reissue declaration complies with the provisions of 37 C.F.R. § 1.175 and MPEP § 1414 and should be accepted.
The Office respectfully disagrees.

As noted in MPEP § 1451(I), once a claim in an issued patent has been reissued, it no longer exists in the original patent.  Put another way, the originally issued claims of an issued patent are superseded by the reissued versions of said claims.
With respect to the instant reissue application, Applicant’s reissue declaration cites a limitation in issued claim 13 as a basis justifying the reissue.  However, since that claim was reissued in reissue application 12/271,602 (which issued on 14 February 2017 as Reissue Patent RE46310), issued claim 13 of the ‘710 patent no longer exists.  The current version of claim 13 does not include the limitation “predicting a subsequent user command”, and so the ‘error’ cited on the reissue declaration as justifying the 

Specification and Drawings
Applicant argues that in view of the amended specification and drawings, the pending objections to the specification and drawings should be withdrawn.
The Office respectfully disagrees.

New Figure 31 includes two different elements both labeled with reference number 3114: services 3114 and engine 3114.  Likewise, the specification in the paragraph beginning at col. 112, line 60 refers to both the engine and services as element 3114.  See sections VIII and IX below.

Claim Objections
In view of the amendment to claim 29, the pending claim objection is withdrawn.

Claim Rejections under 35 U.S.C. § 112(a)
Applicant argues that the limitations of the claims should not be interpreted under 35 U.S.C. § 112(f), that the ‘710 patent discloses sufficient structure to support the claim limitations, and that the rejections under 35 U.S.C. § 112(a) should be withdrawn.

However, the Office notes that there remain claim limitations that are presented in functional form, and implemented in software, that require the disclosure of supporting structure in the form of specific algorithms.
Specifically, independent claims 21, 37, and 52 (and their respective dependent claims) all include a vehicle control system that, inter alia, receives input from one or more of a velocity measurement system, object detection system, and positioning system, and in response controls at least one of the steering control system, the acceleration control system, and the braking system, and further receives input from an object detection system and based thereon, presents to the driver of the vehicle predicted options to avoid a collision with the detected object.
These claims are written in functional language that defines a desired result, but fails to be supported by sufficient description in the specification as to how the function is performed.
1  Furthermore, "The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification."2

Additionally, claim 52 is directed to a computer-readable medium including instructions for controlling various aspects of the automobile’s systems.  That being the case, the claims are embodied in software.
In the absence of any disclosure of algorithms to support the claimed software-implemented functions, the claims lack written description support, and are subject to rejection under 35 U.S.C. § 112(a).

Claim Rejections under 35 U.S.C. § 112(b)
In view of the claim amendments, the pending rejections under 35 U.S.C. § 112(b) are withdrawn.

Claim Rejections under 35 U.S.C. § 251
Since the reissue declaration remains defective, the corresponding rejections of claims 21-24, 26-39, and 42-61 under 35 U.S.C. § 251 are maintained.
With respect to the rejections based upon the original patent doctrine, the rejections of claims 21-24, 26-39, and 42-61 under 35 U.S.C. 112(a) have been maintained; therefore, the corresponding rejections under 35 U.S.C. § 251 have likewise been maintained.

Claim Rejections under 35 U.S.C. §§ 102 & 103
In view of the amendment to claims, the pending claim rejections under 35 U.S.C. § 102 & 103 have been withdrawn.


VII. Reissue Declaration
MPEP § 1414.II(D)(1) reads
If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183 will be needed to waive pre-AIA  37 CFR 1.175(e) for a reissue application filed before September 16, 2012.  If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183 is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).


The reissue oath/declaration filed with this application is defective because it identifies an error to justify the reissue that has been previously corrected in antecedent reissue application 12/271,602.  Since the error has already been corrected, the declaration is defective, and the claims subject to rejection under 35 U.S.C. § 251.  See 37 CFR § 1.175 and MPEP §§ 1414 and 1451.

VIII. Specification
Applicants’ amendment to the specification, filed 22 February 2022, is objected to, for the following reasons:
In the amended paragraph beginning at col. 112, line 60, the specification refers to different elements of Fig. 31 by the same reference number.  Specifically, both engine and services are referred to by reference number 3114.
Appropriate correction is required.

IX. Drawings
The drawings are objected to under 37 CFR § 1.84(p)(4), which requires that the same reference character must never be used to designate different parts.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

X. Claim Objections
Claim 21 is objected to because of the following informalities:
at least one of --.
Appropriate correction is required.


XI. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 21-24, 26-39, and 42-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to independent claims 21, 37, and 52 (and their respective dependent claims), these claims all include a vehicle control system that, inter alia, 
These claims are written in functional language that defines a desired result, but fails to be supported by sufficient description in the specification as to how the function is performed.
The entire supporting disclosure can be found at col. 113, lines 12-19:

    PNG
    media_image1.png
    160
    467
    media_image1.png
    Greyscale

However, this disclosure fails to provide any guidance to a POSITA as to how the inputs from the object detection system are analyzed and processed in order to produce options to be presented to the driver of the vehicle for avoiding a collision with a detected object.  These functional claim limitations require the disclosure of specific algorithms to provide proper written description support in order to demonstrate that the inventor was in possession of the claimed invention at the time of filing.  See MPEP § 2161.01.I.
Additionally, with respect to claim 52, the claim includes a number of ‘instructions to’ limitations, which are interpreted by the Office as being computer-

Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP §§ 2161.01.I and 2163.02.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  An algorithm is defined, for 
The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention.  Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)).
In this case, Applicant’s disclosure includes the generic function that various automobile systems are ‘controlled’ by a vehicle control system at least partially automatically without driver input.  However, there is insufficient disclosure as to the nature of the ‘control’, and a lack of sufficient structure embodied in supporting algorithms, to demonstrate to a PHOSITA that Applicant had possession of the claimed invention at the time of filing.

Claims 21-24, 26-39, and 42-61 are rejected under 35 U.S.C. § 112 first paragraph on this basis.

XII. Claim Rejections - 35 USC § 251
35 U.S.C. § 251(a) reads, in part:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid … by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall … reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.  (emphasis added)

Claims 21-24, 26-39, and 42-61 are rejected for failing the original patent requirement of 35 U.S.C. § 251.

Under § 251, reissue claims must be for the same invention as that disclosed as being the invention in the original patent.  The essential inquiry under the "original patent" clause of § 251 is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as having been invented and disclosed by the patentees3.  
Applicants assert in their reissue declaration that the currently presented claims are drawn to overlooked aspects, which are separate inventions/embodiments/species which were disclosed but never covered by the claims in the original application prosecution (see MPEP § 1412.01.II).  While reissue claims drawn to overlooked aspects and is fully supported by the disclosure4.
In this case, as discussed above, currently presented claims 21-24, 26-39, and 42-61 are not fully supported by the disclosure, and as such fail the original patent requirement of U.S.C. § 251.  See § XI above.

Claims 21-24, 26-39, and 42-61 are additionally rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 C.F.R. § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in §§ VI and VII of this Office action.
Specifically, the instant reissue application is not correcting an error in the original patent, because original claims 1-20 have been superseded by reissue claims 1-20 of the antecedent reissue application which issued as Reissue Patent RE46310.  Since the reissue claims have already corrected the error cited as justifying the instant reissue application, this error cannot serve to justify a subsequent reissue application.
XIII. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '710 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '710 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.


Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw
15 March 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997).
        2 Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000).
        3 In re Amos, 953 F.2d at 618-619, 21 USPQ2d at 1275.
        4 Antares Pharma, Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).